       Case 0:20-mj-06053-PMH Document 3 Entered on FLSD Docket 02/03/2020 Page 1 of 1
                                           CO U RT M IN UTES                                  Page:(:lick
                                     hereto enterteyt.

                 U nited States M agistrate Judge Patrick M .Hunt
              Clickheretotypetp#Courlroom Loq?llon 2q?A                  Date:q?/03/2q       Til
                                                                                               pç:11:0qa.m .
                                                                                                  -     .




Defendant: M ichaelAlexis                 J#:             Case #: 20-6053-Hunt

AUsA: Anita w hite -Duty                           Attorney:
Violation: W ire Fraud (DistrictofNew M exicoAlbuquerque)
Proceeding:InitialAppearance                                 CJA Appt:
Bond/PTD Held:C Yes t'
                     ;-No            Recommended Bond: PTD
Bond Setat:                                                  Co-signed by:

 f surrenderand/ordonotobtainpassports/traveldocs                   Language; ENGLISH

      Reportto PTS as dire-
                        - clevor            x's$week/monthby        Disposition:
      phone:         x'saweek/monthinperson                          Ajj arties resent Deftadvised ofhis
                                                                                         .



 M Random urinetestingbyPretrialServices =                           rightsandcharges.Deftswornfor
      Treatmentasdeemed necessary                                    counsel-FPD Appointed -DarylW ilcox
 Nr Refrainfrom excessiveuseofalcohol                                incourt.Thepartiesagreedonbond
 Xr Participateinmentalhealthassessment&treatment                    intheamount$75,000-CSBW/
     Y aintainorseekfull-timeemployment/education                    Nebbia.Deftshallsurrenderboth
 NC Nocontactwithvictims/witnesses                                   P3SSpOrtsbyendofdayon02/07/20.
 nr Nofirearms                                                       DeftSignedWaiverOfRemovaland
                                                                     the courtw illenterOrderOfRem oval
 C    Notto encum berproperty
 NC May notvisittransportation establishm ents                       whenthebondisposted.
      HomeConfinement/ElectronicMonitoringand/or
      Curfew             pm to          am ,paid by
      Allow ances:M edicalneeds,court appearances,attorney visi
                                                              ts,
      religious,em ploym ent
     ATr
       'avelextendedto: SDFLA /NexMexico
      Other:Appearto aIIcourthearing and com m i'
                                                tno new crim es.
NEXT COURT APPEARANCE   oate:             Tim e:           Judge:                        Place:
Report RE Counsel:
PTD/Bond Hearing:
Prelim/ArraignorRemoval:
Status Conference RE:
D.A.R.11:25:54/11:44:42                                             Time inCourt'
                                                                                .25M ins
